DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 11/16/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


4.	Claim(s) 1, 12, 15-18 and 23-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fukuma et al., U.S. Patent No. 7,458,684 B2.
	Regarding claim 1, Fukuma discloses “A data processing apparatus, comprising circuitry (figures 1, 5 and 10) configured to:
	obtain a plurality of eye image data associated with an eye (figure 8 – S3 and S4 and col. 20, lines 1-22 – obtaining plurality of images of fundus oculi; col. 19, lines 40-67);
the optic papilla in the fundus oculi Ef by extracting the image area of an approximate round shape having a roughly equal luminance value; where optic papilla (characteristic part) here is considered as biological feature; Fukuma in col. 15, line 67 – col. 16, line 9 further teaches the characteristic part can include the optic papilla, macula lutea, a specific blood vessel or vascular bifurcation);
	generate a three-dimensional eye model with respect to the eye based on the plurality of eye image data and the detected at least one biological feature (figure 8 – S9 and col. 21, lines 8-35 – the 3D eye image is formed based on plurality of eye images and the biological feature (characteristic part)).

	Regarding claim 12, Fukuma discloses “the data processing apparatus according to claim 1, wherein the plurality of eye image data is obtained by an ophthalmic camera that captures a fundus image” (Figures 1, 5 and 10; col. 19, lines 40-67; col. 20, lines 1-15).

	Regarding claim 15, Fukuma discloses	“The data processing apparatus according to claim 1, wherein the at least one biological feature is at least one of a vessel shape, a vessel intersection, a shape of a nerve, or a nerve papilla” (see the citations made in the rejection of claim 1, and further see col. 20, line 65 – optic papilla; col. 15, line 67 – col. 16, line 9 further teaches the characteristic part can include the optic papilla, macula lutea, a specific blood vessel or vascular bifurcation).




	Regarding claim 17, Fukuma discloses	“The data processing apparatus according to claim 1, wherein each of the plurality of eye image data is a fundus image” (see citations made in the rejection of claim 1).

	Regarding claim 18, Fukuma discloses The data processing apparatus according to claim 17, wherein the fundus image corresponds to a fundus oculi of the eye (figure 8 – S3 and S4 and col. 20, lines 1-22 – obtaining plurality of images of fundus oculi; col. 19, lines 40-67), and the fundus oculi comprises a retina of the eye  (col. 13, line 3 – retina) and an optic papilla of the eye (col. 20, line 65 – optic papilla).

	Regarding claim 25, claim 25 has been similarly analyzed and rejected as per citations made in the rejection of claim 1.

	Regarding claim 26, claim 26 has been similarly analyzed and rejected as per citations made in the rejection of claim 1.

.



	Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukuma et al., U.S. Patent No. 7,458,684 B2, and further in view of Noronha et al., 2006, IEEE Publication, “Enhancement of retinal fundus image to highlight features for detection of abnormal eyes” (pages 1-4).
Regarding claim 23, claim 23 recites “The data processing apparatus according to claim 1, wherein the plurality of eye image data includes a plurality of color components, and the circuitry is further configured to detect the at least one biological feature from at least one color component of the plurality of color components”. Fukuma in (col. 16, lines 2-6) teaches “The extraction processing part 240a extracts the characteristic parts that are subject to extraction by analyzing the luminance nd page – left column – 1st paragraph – “the detection of Optic disk is performed in red component because blood vessels do not appear in the red component, but they may interfere in the green component”; 2nd page – right column – 2nd paragraph – “The blood vessels are clearest in the green component”; 3rd page – left column – lines 5-7 – “The blood vessels are best detected in green component because they have low reflectance”. Therefore, it would have been obvious for one of ordinary skill in the art at the time invention was made to use Noronha’s teachings of using color components to identify different features of the eye in the invention of Fukuma. One of ordinary skill in the art at the time invention was made would have been motivated use Noronha’s teachings of using color components to identify different features of the eye in the invention of Fukuma, because every color component has it’s individual property of identifying particular features, which are easily identifiable clearly only in a particular color component, as described in Noronha, blood vessels are best detected in green component and optic disk in red component – thus identifying biological feature clearly.

	Regarding claim 24, claim 24 recites “The data processing apparatus according to claim 1, wherein the circuitry is further configured to detect the at least one biological feature from a red component of a color image”. Claim 24 has been analyzed and similarly rejected as per rejection of claim 23 citations under Fukuma in view of Noronha.

s 9-11, 13-14 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 11, 2022